

Exhibit 10.12


.




EMPLOYMENT AGREEMENT


THIS AGREEMENT (“Agreement”), effective as of November 4, 2019, between THE
ESTÉE LAUDER COMPANIES INC., a Delaware corporation (the “Company”), and DEIRDRE
STANLEY, a resident of New York (the “Executive” or “you”),


W I T N E S S E T H:


WHEREAS, the Company and its subsidiaries are principally engaged in the
business of manufacturing, marketing and selling skin care, makeup, fragrance
and hair care products and related services (the “Business”); and


WHEREAS, the Company desires to retain the services of the Executive as the
Executive Vice President and General Counsel and the Executive desires to
provide services in such capacity to the Company, upon the terms and subject to
the conditions hereinafter set forth; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) and the Stock Plan Subcommittee of the
Compensation Committee have approved the terms of this Agreement on June 14,
2019; and


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.Employment Term; Effectiveness


The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to enter into employment, as Executive Vice President and General Counsel
of the Company and/or its successors as of November 4, 2019 subject to
termination pursuant to Section 6 hereof.  


The period from the November 4, 2019 through the date of termination of
Executive’s employment with the Company shall be the “Term of Employment”.


This employment agreement is valid so long as signing the agreement does not
constitute a breach of duty with the current employer.


The employment agreement will be conditional on you leaving the current
employer, prior to the start date at the Company.





--------------------------------------------------------------------------------



2.Duties and Extent of Services.


(a)During the Term of Employment, the Executive shall serve as EVP General
Counsel of the Company and/or its successors, reporting to the President and
Chief Executive Officer and the Executive Chairman. In such capacity, the
Executive shall render such executive, managerial, administrative and other
services as customarily are associated with and incident to such positions, and
as the Company may, from time to time, reasonably require of her consistent with
such positions.


(b)The Executive shall also hold such other positions and executive offices of
the Company and/or of any of the Company’s subsidiaries or affiliates as may
from time to time be agreed by the Executive or assigned by the Board of
Directors, provided that each such position shall be commensurate with the
Executive’s standing in the business community as Executive Vice President and
General Counsel. The Executive shall not be entitled to any compensation other
than the compensation provided for herein for serving during the Term of
Employment in any other office or position of the Company or any of its
subsidiaries or affiliates, unless the Board of Directors of the Company or the
appropriate committee thereof shall specifically approve such additional
compensation.


(c)The Executive shall be a full-time “at will” employee of the Company and
shall exclusively devote all her business time and efforts faithfully and
competently to the Company and shall diligently perform to the best of her
ability all of the duties required of her as Executive Vice President and
General Counsel and in the other positions or offices of the Company or its
subsidiaries or affiliates assigned to her hereunder. Notwithstanding the
foregoing provisions of this section, the Executive may serve as a
non-management director of such business corporations (or in a like capacity in
other for-profit or not-for-profit organizations) as the President and Chief
Executive Officer and the Executive Chairman of the Company may approve, such
approval not to be unreasonably withheld.


(d)The Executive shall comply with the Company's stock ownership guidelines
applicable to the Executive as they may be implemented and/or amended by the
Board of Directors or the Compensation Committee of the Board of Directors.


3.Cash Compensation


(a)Base Salary. As compensation for all services to be rendered pursuant to this
Agreement and as payment for the rights and interests granted by Executive
hereunder, the Company shall pay or cause any of its subsidiaries to pay the
Executive a base salary (the “Base Salary”) during the Term of Employment
subject to the provisions of Section 3(d). Your annual Base Salary shall be
$875,000 for the period from November 4, 2019 through June 30, 2020, at which
time the Base Salary will be reviewed. Subject to Section 6(j) of this
Agreement, all amounts of Base Salary provided for hereunder shall be
periodically reviewed and, where appropriate in conjunction with the Company’s
compensation policies, adjusted and payable in accordance with the regular
payroll policies of the Company in effect from time to time. Executive’s Base
Salary shall be paid in equal installments according to the Company’s normal
payroll schedule and practices.


(b)Incentive Bonus Compensation. The Executive shall be eligible to participate
in the Company’s Executive Annual Incentive Plan or any subsequent Bonus Plan
for executives that is approved by the stockholders of the Company (the “Bonus
Plan”), with aggregate target bonus opportunities to be reviewed by the
Compensation Committee from time


2



--------------------------------------------------------------------------------



to time.   Your aggregate target bonus opportunity for the fiscal year ending
June 30, 2020 (“Fiscal 2020”) shall be equal to $1,200,000, Any target bonus
opportunities granted to the Executive shall be subject to the terms and
conditions of the Bonus Plan, which are incorporated herein by reference;
provided, however, that the bonus payout with respect to any fiscal year shall
be paid to Executive no later than the 15th day of the third month following the
end of such fiscal year. For fiscal 2020, your EAIP payout will be based on the
better of the Target, or Actual Bonus Calculation with Corporate Multiplier, and
will not be pro-rated for fiscal 2020.


(c)Buy Out/Sign On Bonus. The Company shall pay to the Executive a “Buy Out/Sign
On” bonus of $1,500,000 awarded in cash to be paid within ninety days of your
start date. In addition, you will be awarded equity grants totaling $5,000,000,
provided that, at no time shall this grant exceed or be in respect of more than
the equivalent of 166,667 full-value shares of Class A Common Stock. This is in
addition to the limits provided in Section 4(c) below. In the event of voluntary
resignation by the Executive within the first three years of employment, the
Executive will be required to repay a ratable amount of the cash portion of the
Buy Out/Sign On cash bonus, less any deductions already made. The equity portion
of the Buy Out/Sign On Bonus will be granted as follows, subject to approval by
the Stock Plan Subcommittee of the Compensation Committee:


(i)First Grant of $2,500,000 to be granted on November 4, 2019, One hundred
(100) percent in restricted stock units pursuant to Section 4(b) below.


(ii)Second Grant of $2,500,000 to be granted in September 2020, One hundred
(100) percent in restricted stock units pursuant to Section 4(b) below.


(iii)For each grant the number of restricted stock units will be determined on
the date of grant. Provided the Executive remains with the Company through the
respective vesting dates, the award will vest in thirds beginning twelve (12)
months after date of grant and annually thereafter.


(d) Deferral.


(i)Deferral Elections—In General. During the Term of Employment the Executive
may elect to defer payment of all or any part of any salary payable under
Section 3(a) or any incentive bonus compensation payable under Section 3(b) by
making an election, in a manner prescribed by the Company, on or before December
31 of the calendar year before the fiscal year begins (or such earlier date as
may be necessary to comply with the applicable tax laws and regulations).


(ii)Deferral Elections—Performance-Based Compensation. For any incentive bonus
compensation that qualifies as performance-based compensation under Treas. Reg.
Section 1.409A-1(e) and is based upon a performance period of at least twelve
(12) months, the Executive may make a deferral election at any time before the
date that is six (6) months before the applicable performance period ends, but
only if (i) the incentive bonus compensation is not readily ascertainable when
the election is made and (ii) the service provider has performed services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established.




3



--------------------------------------------------------------------------------



(iii)Credit on Amounts Deferred. Any amounts deferred by Executive will be
credited to a bookkeeping account in the name of the Executive as of the date
scheduled for payment (the “Deferred Compensation Account”). The Deferred
Compensation Account will be credited with interest as of each June 30 during
the term of deferral, compounded annually, at an annual rate equal to the annual
rate of interest announced by Citibank N.A. in New York, New York as its base
rate in effect on such June 30, but limited to a maximum annual rate of 9%.


(iv)Payment of Amounts Deferred and Vested. Subject to Section 6(j), amounts
credited to the Executive’s Deferred Compensation Account will be paid to the
Executive (or the Executive’s designated beneficiary if the Executive dies
before payment), subject to applicable withholding taxes on, or as soon as
practicable after, the date the Executive separates from service with the
Company (as defined in Treas. Reg. section 1.409A-1(h)) but in no event later
than the end of the calendar year in which Executive separates from service or,
if later, the 15th day of the third month following the date the Executive
separates from service. The Company, in its sole discretion, may provide an
investment facility for all or a portion of such deferred amounts, but is not
required to do so.




4.Equity-Based Compensation


(a)General. During her Term of Employment the Executive shall be eligible to
participate in the Amended and Restated Fiscal 2002 Share Incentive Plan or such
other share incentive plan that is approved by the stockholders of the Company
(the “Share Incentive Plan”). Any awards or opportunities granted to the
Executive shall be subject to the terms and conditions of the Share Incentive
Plan, which are incorporated herein by reference. The terms of such equity-based
compensation awards shall be set forth in separate grant letters approved by the
Stock Plan Subcommittee of the Compensation Committee.


(b) Sign-On Equity Awards. A recommendation will be made to the Stock Plan
Subcommittee of the Compensation Committee, to grant to the Executive as
discussed in Section 3(c) above, two awards of restricted stock units, with the
number of units to be determined in accordance with procedures generally
utilized by the Company for its financial reporting at the time of grant.


(c) Annual Awards. For Fiscal 2020, the annual equity-based compensation award
target opportunity under the Share Incentive Plan shall be of a value at the
time of grant of no less than $1,425,000. The Fiscal 2020 equity award will be
granted on or about November 4, 2019 (based on actual start date if different
than November 4, 2019) with an individual performance multiplier of 119% applied
to your target grant amount of $1,425,000 resulting in a final award equal to
$1,700,000. Future annual grants will be made based on the assessment of your
performance (subject to the appropriate grant date approvals). Thereafter, the
equity-based compensation target opportunity will be reviewed by the
Compensation Committee from time to time. The number of underlying shares
granted will be determined in accordance with procedures generally utilized by
the Company for its financial reporting at the time of grant; provided, however,
at no time shall the aggregate grants during a fiscal year exceed or be in
respect of more than the equivalent of 47,500 full-value shares of Class A
Common Stock. For purposes of this calculation, shares underlying performance
share units and other performance-based awards shall be at target performance,
which means that above-target performance payouts on performance share units or
any other form of performance-based awards shall not
4



--------------------------------------------------------------------------------



be subject to this limitation. For the fiscal 2020 equity, grant an individual
performance multiplier of 119% will be applied to your target grant amount of
$1,425,000 resulting in a final award equal to a $1,700,000. Future annual
grants will be made based on the assessment of your performance


(d)Certain Conditions. Executive acknowledges and agrees that any grant of
equity-based compensation shall be effective as provided only to the extent
permitted by the Share Incentive Plan, and this Agreement shall not obligate the
Company to adopt any successor plan providing for the grant of equity-based
compensation. If authority over the Company’s equity compensation programs is
changed from the Stock Plan Subcommittee to the Compensation Committee (or other
committee), then after such change, references herein to the Stock Plan
Subcommittee shall be to the appropriate committee.


5.Benefits.


(a)Standard Benefits. During the Term of Employment, the Executive shall be
entitled to participate in all pension and retirement savings, fringe benefit
and welfare plans, including group term life insurance, medical, health and
accident, disability, and vacation plans and programs maintained by the Company
from time to time for employees. During the Term of Employment, the Executive
shall also be entitled to participate in additional benefits and programs as
described in Sections 5 (b) through (g) for senior executives at a level
commensurate with her position. The Executive acknowledges that participation in
such programs may result in the receipt by her of additional taxable income.


(b)Perquisite Reimbursement; Financial Counseling. During the Term of
Employment, the Company shall reimburse the Executive for the actual expenses
incurred by her in connection with her professional standing, in accordance with
the guidelines set out in the Company’s Senior Executive Compensation Program
Perquisite Plan and upon presentation of proper expense statements or vouchers
or such other supporting information as the Company may reasonably require of
the Executive. Such reimbursement shall generally occur within seventy-five (75)
days after the end of the calendar year of presentment, provided that such
presentment occurs within ninety (90) days after the date the related expenses
were incurred. Notwithstanding the above, to the extent that the expenses were
incurred in one calendar year and presentment occurs in the following calendar
year, such reimbursement shall occur by the end of the calendar year in which
the presentment occurs. In no event shall the gross amount of such
reimbursements be greater than $15,000 in respect of any calendar year, nor
shall amounts that are not reimbursed in one calendar year up to the $15,000 per
year limitation be able to be used in another calendar year or otherwise be made
available to the Executive. Additionally, the Company will pay directly to the
service provider following presentment of invoice(s) reasonably acceptable to
the Company up to $5,000 per year for reasonable financial counseling services
for the Executive, and in no event shall amounts up to the $5,000 per year
limitation that are not paid in one calendar year be able to be used in another
calendar year or otherwise be made available to the Executive. The Executive
acknowledges that participation in such programs will result in the receipt by
her of additional taxable income.


(c)Executive Auto. During the Term of Employment, the Executive will participate
in the Executive Automobile Program of the Company, and may elect to be provided
an automobile having an acquisition value of up to $50,000, with up to an
additional $10,000 in value as paid by the Executive. Alternatively, the
Executive may receive an automobile allowance in the gross monthly amount of
$1,100. The Executive acknowledges that participation in this program will
result in the receipt by her of additional taxable income.


5



--------------------------------------------------------------------------------



(d)Expenses. During the Term of Employment, the Company agrees to reimburse the
Executive for all reasonable and necessary travel (inclusive of first class air
travel), business entertainment and other business out-of-pocket expenses
incurred or expended by her in connection with the performance of her duties
hereunder upon presentation of proper expense statements or vouchers or such
other supporting information as the Company may reasonably require of the
Executive. The timing of payment of such reimbursements and presentation by the
Executive of expenses incurred shall be in accordance with the rules described
in Section 5(b).


(e)Spousal/Companion Travel. During the Term of Employment, the Executive may
upon prior approval of the President and CEO or his respective designee(s),
arrange for her spouse/companion or domestic partner to accompany her on up to
two (2) business related travel itineraries per fiscal year, on a reasonable
basis, at Company expense. Any reimbursement for such travel shall require
presentation of proper expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Executive, and shall be
payable within seventy-five (75) days after the end of the calendar year of
presentment.  The Executive acknowledges that participation in this program will
result in the receipt by her of additional taxable income.


(f)Executive Term Life Insurance. During the Term of Employment, the Company
shall pay premiums on a term life insurance policy or successor life insurance
policy with a face amount of $5,000,000. Such obligation to pay premiums is
subject to standard underwriting conditions. The Executive acknowledges that
this coverage will result in the receipt by her of additional taxable income.


(g)Modification of Benefits. Notwithstanding anything to the contrary contained
herein, the Company reserves the right with respect to any benefit set forth in
this Section 5 or in Section 3(d) above to modify such benefit or not to provide
such benefit. Changes in any benefit provided solely to Executive Officers of
the Company shall be subject to approval of the Compensation Committee.


6.Termination.


(a)Permanent Disability. In the event of the “permanent disability” (as
hereinafter defined) of the Executive during the Term of Employment, the Company
shall have the right, upon written notice to the Executive, to terminate the
Executive’s employment hereunder, effective upon the giving of such notice (or
such later date as shall be specified in such notice). In the event of such
termination, the Company shall have no further obligations hereunder, except
that the Executive shall be entitled to receive (i) any accrued but unpaid
salary and other amounts to which the Executive otherwise is entitled hereunder
prior to the date of her termination of employment, in accordance with Section
3(a) and other applicable payment provisions herein; (ii) bonus compensation
earned but not paid under Section 3(b) hereof that relates to any fiscal year
ended prior to the date of her termination of employment, in accordance with
Section 3(b) hereof; (iii) a pro-rata portion of the annual bonus payout that
the Executive would have been entitled to receive had she remained in employment
through the end of the fiscal year during which termination due to permanent
disability occurred, based on the portion of the fiscal year that has elapsed
prior to such termination, and paid in accordance with Section 3(b) hereof
(provided, that such payment shall not be made prior to the sixtieth (60th) day
following the Executive’s date of termination); (iv) reimbursement for financial
counseling services under Section 5(b) hereof for a period of one (1) year from
the date of




6



--------------------------------------------------------------------------------



termination, paid in accordance with Section 5(b) hereof (provided, that no such
payment shall be made prior to the sixtieth (60th) day following the Executive’s
date of termination); and (v) her Base Salary at a rate equal to the highest
rate during the past twelve (12) months for a period of one (1) year from the
date of termination as a result of permanent disability, paid in accordance with
Section 3(a) hereof (the “Disability Continuation Period”), and Section 6(j)(i)
hereof (provided, that such payments shall not commence prior to the sixtieth
(60th) day following the Executive’s date of termination); further provided,
however, that the Company shall only be required to pay that amount of the
Executive’s Base Salary which shall not be covered by short-term disability
payments or benefits or long-term disability payments or benefits, if any, to
the Executive under any Company plan or arrangement. In addition, upon
termination for permanent disability, the Executive shall continue to
participate, to the extent permitted by applicable law and regulations and the
applicable benefit plan, program or arrangement, in any and all healthcare, life
insurance and accidental death and dismemberment insurance benefit plans,
programs or arrangements of the Company during the Disability Continuation
Period (disregarding any required delay in payments under Section 6(j)).
Thereafter, the Executive’s rights to participate in such programs and plans, or
to receive similar coverage, if any, shall be as determined under such programs.
Because continued participation in any qualified pension and qualified
retirement savings plans of the Company is not permitted during the Disability
Continuation Period, the Company shall provide to the Executive, subject to
Section 6(j), a lump sum cash payment, within 60 days of the end of the
Disability Continuation Period, equal to the sum of (x) the maximum qualified
defined contribution retirement savings plan match for pre-tax and after-tax
contributions allowable by the plan and by applicable laws and regulations for
each year during the Disability Continuation Period (or other period as
expressly provided herein), and (v) the excess of the benefit that would have
been received by the Executive had she been credited with additional years of
age and service equal to the Disability Continuation Period (or other period as
expressly provided herein) over the actual benefit to which the Executive is
entitled, in each case, under any and all qualified and non-qualified defined
benefit pension plans and qualified defined contribution retirement savings
plans in which the Executive participates as of the date of termination of
employment, calculated as of and based upon the Executive’s date of termination
(such sum the “Pension Replacement Payment”). Notwithstanding the above, any
amounts payable under this Section 6(a) that are separation pay as described
under Treas. Reg. §1.409A-1(b)(9)(iii)(A) shall be paid no later than December
31 of the second calendar year following the year in which the Executive’s
termination for permanent disability occurs; any amounts payable under this
Section 6(a) that are not otherwise exempt from Code section 409A are subject
to, and payable in accordance with, Section 6(j) of this Agreement. Except as
otherwise provided in this Section 6(a), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise. For purposes of this
Section 6(a), “permanent disability” means any disability as defined under the
Company’s applicable disability insurance policy or, if no such policy is
available, any physical or mental disability or incapacity that renders the
Executive incapable of performing the services required of her in accordance
with her obligations under Section 2 hereof for a period of six (6) consecutive
months or for shorter periods aggregating six (6) months during any twelve-month
period.


(b)Death. In the event of the death of the Executive during the Term of
Employment, Executive’s employment and this Agreement shall automatically
terminate. In the event of such termination the Company shall have no further
obligations hereunder, except to pay the Executive’s beneficiary or legal
representative (i) any accrued but unpaid salary and other amounts to which the
Executive otherwise is entitled hereunder prior to the date of her death, paid
in accordance with Section 3(a) and other applicable payment provisions herein;
(ii) bonus compensation earned but not paid under Section 3(b) hereof that
relates to any fiscal year ended prior to the date of her death, paid in
accordance with Section 3(b) hereof; (iii) a pro-
7



--------------------------------------------------------------------------------



rata portion of the annual bonus payout the Executive would have been entitled
to receive had she remained in the employ of the Company through the end of the
fiscal year during which termination due to her death occurred, based on the
portion of the fiscal year that has elapsed prior to such termination, and paid
in accordance with Section 3(b) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); (iv) reimbursement for financial counseling services under Section
5(b) hereof for a period of one (1) year from the date of termination, paid in
accordance with Section 5(b) hereof (provided, that no such payment shall be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); and (v) for a period of one (1) year from the date of her death,
the Executive’s Base Salary as established under Section 3(a) hereof as of the
date of her death, paid in accordance with Section 3(a) hereof (provided, that
such payments shall not commence prior to the sixtieth (60th) day following the
Executive’s date of termination); further provided, however, that, except as
otherwise provided in this Section 6(b), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise.


(c)Termination Without Cause. The Company shall have the right, upon ninety (90)
days’ prior written notice given to the Executive, to terminate the Executive’s
employment for any reason whatsoever (except for Cause (as defined below) which
is covered by Section 3(d)). In the event of such termination, the Company shall
have no further obligations hereunder, except that the Executive shall be
entitled to (i) receive any accrued but unpaid salary and other amounts to which
the Executive otherwise is entitled hereunder prior to the date of her
termination without Cause, paid in accordance with Section 3(a) and other
applicable payment provisions herein; (ii) receive bonus compensation earned but
not paid under Section 3(b) hereof that relates to any fiscal year ended prior
to the date of her termination without Cause, paid in accordance with Section
3(b) hereof; (iii) receive a pro-rata portion of the annual bonus payout that
the Executive would have been entitled to receive had she remained in employment
through the end of the fiscal year during which the termination without Cause
occurred, based on the portion of the fiscal year that has elapsed prior to such
termination, and paid in accordance with Section 3(b) hereof (provided, that
such payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); (iv) receive as damages (A) for a period
ending on a date two (2) years from the date of termination without Cause, in
accordance with the regular payroll policies of the Company in effect from time
to time, her Base Salary as established under and paid in accordance with
Section 3(a) hereof and (B) bonus compensation equal to fifty percent (50%) of
the average of the actual annual bonuses (or target bonus, if the Executive has
not yet received an actual bonus) paid or payable to the Executive under the
Bonus Plan during the past two (2) completed fiscal years paid in accordance
with Section 3(b) and Section 6(j)(i) hereof (provided, that such payment shall
not be made prior to the sixtieth (60th) day following the Executive’s date of
termination); (v) receive reimbursement for financial counseling services under
Section 5(b) hereof for a period of two (2) years from the date of termination,
paid in accordance with Section 5(b) hereof (provided, that no such payment
shall be made prior to the sixtieth (60th) day following the Executive’s date of
termination); and (vi) participate for a period ending on a date two (2) years
from the date of termination without Cause (the “Without Cause Continuation
Period”), to the extent permitted by applicable law and regulations and the
applicable benefit plan, program or arrangement, in any and all qualified and
non-qualified pension and qualified retirement savings, healthcare, life
insurance and accidental death and dismemberment insurance benefit plans,
programs or arrangements, on terms identical to those applicable to full-term
senior officers of the Company. Because continued participation in any qualified
pension and qualified retirement savings plans of the Company is not permitted
during the Without Cause Continuation Period, the Company shall provide to the
Executive, subject to Section 6(j), a lump sum cash payment, to be paid within
60 days after the end of the Without Cause Continuation Period, equal to the
8



--------------------------------------------------------------------------------



Pension  Replacement Payment (as defined in Section 6(a)) with respect to the
Without Cause Continuation Period (provided, that such payments shall not
commence prior to the sixtieth (60th) day following the Executive’s date of
termination). Notwithstanding the above, any amounts payable under this Section
6(c) that are separation pay as described under Treas. Reg.
§1.409A-1(b)(9)(iii)(A) shall be paid no later than December 31 of the second
calendar year following the year in which the Executive’s termination pursuant
to this section 6(c) occurs; any amounts payable under this Section 6(c) that
are not otherwise exempt from Code section 409A are subject to, and payable in
accordance with, Section 6(j) of this Agreement. Except as otherwise provided in
this Section 6(c), the Company will have no further obligations under Sections
3, 4 and 5 hereof or otherwise. In the event of termination pursuant to this
Section 6(c), the Executive shall not be required to mitigate her damages
hereunder.


(d)Cause. The Company shall have the right, upon notice to the Executive, to
immediately terminate the Executive’s employment under this Agreement for
“Cause” (as defined below), effective upon the Executive’s receipt of such
notice (or such later date as shall be specified in such notice), and the
Company shall have no further obligations hereunder, except to pay the Executive
her accrued but unpaid salary, paid in accordance with Section 3(a) hereof, and
provide the Executive with any benefit under the employee benefit programs and
plans of the Company as determined under such programs and plans upon and as of
such a termination for Cause. Except as otherwise provided in this Section 6(d),
the Company will have no further obligations under Sections 3, 4 and 5 hereof or
otherwise.


For purposes of this Agreement, “Cause” means:


(i)a material breach of, or the willful failure or refusal by the Executive to
perform and discharge duties or obligations she has agreed to perform or assume
under this Agreement (other than by reason of disability or death) that, if
capable of correction, is not corrected within ten (10) business days following
notice thereof to the Executive by the Company, such notice to state with
specificity the nature of the breach, failure or refusal;


(ii)willful misconduct by the Executive, unrelated to the Company or any of its
subsidiaries or affiliates, that could reasonably be anticipated to have a
material adverse effect on the Company or any of its subsidiaries or affiliates
(the determination of Cause to be made by the Company’s President and Chief
Executive Officer in his/her reasonable judgment);


(iii)the Executive’s gross negligence, whether related or unrelated to the
business of the Company or any of its subsidiaries or affiliates which could
reasonably be anticipated to have a material adverse effect on the Company or
any of its subsidiaries or affiliates that, if capable of correction, is not
corrected within ten (10) business days following notice thereof to the
Executive by the Company, such notice to state with specificity the nature of
the conduct complained of (the determination of Cause to be made by the
Company’s President and Chief Executive Officer in his/her reasonable judgment);






9



--------------------------------------------------------------------------------



(iv)the Executive’s failure to follow a material lawful directive of the
President & Chief Executive Officer of the Company that is within the scope of
the Executive’s duties for a period of ten (10) business days after notice from
the President and Chief Executive Officer of the Company specifying the
performance required;


(v)any violation by the Executive of a policy contained in the Code of Conduct
of the Company (the determination of Cause to be made by the Company’s President
and Chief Executive Officer in his/her reasonable judgment);


(vi)drug or alcohol abuse by the Executive that materially affects the
Executive’s performance of her duties under this Agreement; or


(vii)conviction of, or the entry of a plea of guilty or nolo contendere by the
Executive for, any felony.
 
(e)Termination by Executive. The Executive shall have the right, exercisable at
any time during the Term of Employment, to terminate her employment for any
reason whatsoever, upon ninety (90) days’ prior written notice to the Company.
Upon such termination, the Company shall have no further obligations hereunder
other than to (i) pay the Executive her accrued but unpaid salary, paid in
accordance with Section 3(a) hereof; (ii) provide bonus compensation, if any,
earned but not paid under Section 3(b) hereof that relates to any fiscal year
ended prior to the date of such a termination by the Executive, in accordance
with Section 3(b) hereof; and (iii) provide the Executive with any benefit under
the employee benefit programs and plans of the Company as determined under such
programs and plans upon and as of such a termination by the Executive. Except as
otherwise provided in this Section 6(e), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise.


(f)Termination by Executive for Material Breach. The Executive shall have the
right, exercisable by notice to the Company, to terminate her employment
effective ninety (90) days after the giving of such notice, if, at any time
during the Term of Employment, the Company shall be in material breach of its
obligations hereunder; provided, however, that such notice must be provided to
the Company within thirty (30) days of the date on which the Executive obtains
knowledge or reasonably should obtain knowledge of such material breach; and
provided further, that such termination will not become effective if within
thirty (30) days after receiving the notice the Company shall have cured all
such material breaches of its obligations hereunder. For purposes of this
Section 6(f), a material breach shall only be, (i) a material reduction in the
Executive’s authority, functions, duties or responsibilities provided in Section
2 hereof, (ii) a material reduction in the Executive’s total aggregate target
compensation effective on the Hire Date, as set pursuant to Sections 3 (a) and
(b) and Section 4(b) hereof, but in no event if the reduction is occasioned as
result of similar reductions to executive officers and/or employees generally,
or (iii) the Company's failure to pay any award that the Executive is entitled
to receive pursuant to the terms of this Agreement. Such termination shall be
deemed to be a termination without Cause and shall be controlled by the
provisions of Section 6(c) hereof. Except as otherwise provided in this Section
6(f), the Company will have no further obligations under Sections 3, 4 and 5
hereof or otherwise.
10



--------------------------------------------------------------------------------



(g)Change of Control.


(i)Definitions. For purposes of this Agreement,


(A)a “Change of Control” shall be deemed to have occurred upon any of the
following events:


(1)a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14(A) promulgated under the
Securities Exchange Act of 1934, as amended; or


(2)during any period of two (2) consecutive years, the individuals who at the
beginning of such period constitute the Company’s Board of Directors or any
individuals who would be “Continuing Directors” (as defined below) cease for any
reason to constitute a majority thereof; or


(3)the Company’s Class A Common Stock shall cease to be publicly traded; or


(4)the Company’s Board of Directors shall approve a sale of all or substantially
all of the assets of the Company, and such transaction shall have been
consummated; or


(5)the Company’s Board of Directors shall approve any merger, exchange,
consolidation, or like business combination or reorganization of the Company,
the consummation of which would result in the occurrence of any event described
in Section 6(g)(i)(A)(2) or (3) above, and such transaction shall have been
consummated.


Notwithstanding the foregoing, (X) changes in the relative beneficial ownership
among members of the Lauder family and family-controlled entities shall not, by
itself, constitute a Change of Control of the Company, (Y) any spin-off of a
division or subsidiary of the Company to its stockholders  shall not constitute
a Change of Control of the Company.


(B)“Continuing Directors” shall mean (1) the directors in office on the date
hereof and (2) any successor to such directors and any additional director who
after the date hereof was nominated or selected by a majority of the Continuing
Directors in office at the time of his or her nomination or selection.






11



--------------------------------------------------------------------------------



(C)“Good Reason” means the occurrence of any of the following, without the
express written consent of the Executive, within two (2) years after the
occurrence of a Change in Control:


(1)(a) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority or
responsibilities as contemplated by Section 2 hereof, or (b) any other material
adverse change in such position, including title, authority or responsibilities;


(2)any failure by the Company to comply with any provisions of Sections 3, 4 or
5 hereof or a material reduction of the overall amounts set by the Compensation
Committee or the Stock Plan Subcommittee and in effect within twelve (12) months
prior to the Change in Control, other than an insubstantial or inadvertent
failure remedied by the Company promptly after receipt of notice thereof given
by the Executive;


(3)the Company’s requiring the Executive to be based at any office or location
more than fifty (50) miles from that location at which she performed her
services specified under the provisions of Section 2 immediately prior to the
Change in Control, except for travel reasonably required in the performance of
the Executive’s responsibilities; or


(4)any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 14, unless such
assumption occurs by operation of law.


(ii)Termination for Good Reason. Within two (2) years after the occurrence of a
Change of Control, the Executive may terminate her employment for Good Reason.
Such termination shall be deemed to be a termination without Cause and shall be
controlled by the provisions of Section 6(c) hereof. Except as otherwise
provided in this Section 6(g)(ii), the Company will have no further obligations
under Sections 3, 4 and 5 hereof or otherwise.


(h)Certain Limitations.


(i)For purposes of this Section 6(h), (A) a “Payment” means any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise; (B)
“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under






12



--------------------------------------------------------------------------------



applicable state and local laws, determined by applying the highest marginal
rate under Section 1 of the Code and under state and local laws which applied to
the Executive’s taxable income for the immediately preceding taxable year, or
such other rate(s) as the Executive shall certify, in the Executive’s sole
discretion, as likely to apply to the Executive in the relevant tax year(s); (C)
“Present Value” shall mean such value determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of Code; (D) “Reduced Amount” shall mean the
amount that (1) has a Present Value that is less than the Present Value of all
Payments (without application of this Section 6(h)) and (2) results in aggregate
Net After-Tax Receipts for all such Payments (after application of this Section
6(h)) that are greater than the Net After-Tax Receipts for all such Payments
would have been made if this Section 6(h) were not applied; and (E) “Code” shall
mean the Internal Revenue Code of 1986, as amended.
(ii)Anything in the Agreement to the contrary notwithstanding, in the event that
a nationally recognized certified public accounting firm (other than the firm
serving as the Company’s independent auditor) as may be designated by the
Executive (the “Accountants”) determine that receipt of all Payments would
subject the Executive to tax under Section 4999 of the Code, the Accountants
shall determine whether some amount of Payments meets the definition of “Reduced
Amount.” If the Accountants determine that there is a Reduced Amount, then the
aggregate Payments shall be reduced to such Reduced Amount.


(iii)If the Accountants determine that aggregate Payments should be reduced to
the Reduced Amount, the Company shall promptly give the Executive notice to that
effect and a copy of the detailed calculation thereof, and the Executive may
then elect, in her sole discretion, which and how much of the Payments shall be
eliminated or reduced (as long as after such election the Present Value of the
aggregate Payments equals the Reduced Amount), and shall advise the Company in
writing of her election within ten (10) days of her receipt of notice; provided,
that the Executive shall not be permitted to elect to reduce any Payment that
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code. If no such election is made by the Executive within such ten-day
period, the Company shall reduce the Payments in the following order: (1) by
reducing amounts payable pursuant to Section 6(c)(iv) of the Agreement, then (2)
by reducing amounts payable pursuant to Section 6(c)(vi) of the Agreement, then
(3) by reducing amounts payable pursuant to Section 6(c)(v) of the Agreement,
then (4) by reducing the amount payable pursuant to Section 6(c)(iii) of the
Agreement, and then (5) by reducing amounts payable to the Executive pursuant to
the Company’s Amended and Restated Fiscal 2002 Share Incentive Plan, and any
award agreement thereunder by and between the Executive and the Company. All
determinations made by the Accountants under this Section shall be binding upon
the Company and the Executive and shall be made within sixty (60) days of a
termination of employment of the Executive. As promptly as practicable following
such determination, the Company shall pay to or distribute for the benefit of
the Executive such Payments as are then due to the Executive and shall promptly
pay to or distribute for the benefit of the Executive in the future such
Payments as become due to the Executive.


(iv)As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accountants hereunder, it
is possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this


13



--------------------------------------------------------------------------------



Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accountants, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Executive which the
Accountants believe has a high probability of success determine that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Executive shall be treated for all purposes
as a loan to the Executive which the Executive shall repay to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no such loan shall be deemed to
have been made and no amount shall be payable by the Executive to the Company if
and to the extent such deemed loan and payment would (A) violate Section 402 of
the Sarbanes-Oxley Act of 2002, or (B) not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accountants, based upon
controlling precedent or substantial authority, determine that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.


(v)All fees and expenses of the Accountants in implementing the provisions of
this Section 6(h) shall be borne by the Company.


(vi)Subject to the foregoing provisions of this Subsection 6(h), in the event
that any Payments are to be reduced pursuant to this Section 6(h), such Payments
shall be reduced such that the reduction of compensation to be provided to the
Executive as a result of this Section 6(h) is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code. 


(i)Effect of Termination. In addition to the foregoing, in the event that this
Agreement shall be terminated pursuant to the provisions of subparagraphs 6(a),
6(b) and 6(c) above, and the Executive is not considered to be retirement
eligible under the terms and conditions of the Company’s qualified defined
benefit pension plan, if any, notwithstanding anything to the contrary contained
in the Company’s Share Incentive Plan or other similar equity plan, (i) all
stock options granted to the Executive during the Term of Employment shall
become immediately exercisable and shall be exercisable until the earlier to
occur of (A) the end of the stock option term as set forth in the applicable
option agreement(s); or (B) the first anniversary of the date that Base Salary
continuation payments end, after which all such option awards shall expire and
be of no further force or effect and (ii) all restricted stock units and
performance share units granted to the Executive shall continue to vest through
the last date that Base Salary continuation payments, if any, are made
hereunder. The vesting and exercisability provided for in the previous sentence
shall be subject to all provisions relating to post-employment exercises set
forth in the applicable Share Incentive Plan and option agreement(s). Subject to
the preceding sentences, upon the termination of the Executive’s employment
hereunder for any reason, the Company shall have no further obligations
hereunder, except as otherwise provided herein. The Executive, however, shall
continue to have the obligations provided for in Sections 7 and 8 hereof.
Furthermore, upon any such termination, the Executive shall be deemed to have
resigned immediately from all offices and directorships held by her in the
Company or any of its subsidiaries.








14



--------------------------------------------------------------------------------



(j)Section 409A of the Code. It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement will give
rise to any adverse tax consequences to the Executive under Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including that issued after the date hereof (collectively,
“Section 409A”). The Agreement shall be interpreted to that end and, consistent
with that objective and notwithstanding any provision herein to the contrary,
the Company may unilaterally take any action it deems necessary or desirable to
amend any provision herein to avoid the application of an excise tax under
Section 409A. Further, no effect shall be given to any provision herein in a
manner that reasonably could be expected to give rise to adverse tax
consequences under that provision. The Company shall from time to time compile a
list of "specified employees" as defined in, and pursuant to, Treas. Reg.
Section 1.409A-1(i). Notwithstanding any other provision herein, if the
Executive is a specified employee on the date of termination, no payment of
compensation under this Agreement shall be made to the Executive during the
period lasting six (6) months from the date of termination unless the Company
determines that there is no reasonable basis for believing that making such
payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A of the Code. For this purpose each installment payment
shall be considered a separate payment under Section 409A. If any payment to the
Executive is delayed pursuant to the foregoing sentence, such payment instead
shall be made on the first business day following the expiration of the
six-month period referred to in the prior sentence, unless specified otherwise
in Section 6(j)(i) hereof. Although the Company shall consult with Executive in
good faith regarding implementation of this Section 6(j), neither the Company
nor its employees or representatives shall have liability to the Executive with
respect to any additional taxes that the Executive may be subject to in the
event that any amounts under this Agreement are determined to violate Code
section 409A.


(i)Notwithstanding the above, if Executive is a specified employee on the date
of termination amounts described as being subject to payment in accordance with
the provisions of this Section 6(j)(i) that are not otherwise exempt from
Section 409A under the short term deferral or separation pay exceptions to
Section 409A shall be subject to a delay in payment for a six-month period
following the date of termination and shall be paid as follows: For any Base
Salary under Section 6(a)(v) or Section 6(c)(iv)(A) to be continued beyond the
date of termination and for any Pension Replacement Payment, all payments that
would have been made during the six-month period immediately following the date
of termination shall be made in a single cash payment on the first business day
following the expiration of such six-month period, and as of the first business
day following the expiration of such six-month period all such payments shall
resume in accordance with the regular payroll practices of the Company until the
end of the specified period; any bonus payments under Section 6(c)(iv)(B) that
is delayed shall be paid in a single lump sum payment on the first business day
following the expiration of such six-month period.


(k)Release of Claims. As a condition precedent to the receipt of payments (other
than accrued but unpaid amounts) and benefits pursuant to this Section, the
Executive, or, in the case of her death or Disability that prevents the
Executive from performing her obligation under this Section 6(k), her personal
representative, and her beneficiary, if applicable, will execute an effective
general release of claims (in a form reasonably satisfactory to the




15



--------------------------------------------------------------------------------



Company) against the Company and its subsidiaries and affiliates and their
respective directors, officers, employees, attorneys and agents; provided,
however, that such effective release will not affect any right that the
Executive, or in the event of her death, her personal representative or
beneficiary, otherwise has to any payment or benefit provided for in this
Agreement or to any vested benefits the Executive may have in any employee
benefit plan of Company or any of its subsidiaries or affiliates, or any right
the Executive has under any other agreement between the Executive and the
Company or any of its subsidiaries or affiliates that expressly states that the
right survives the termination of the Executive’s employment.


(l)Modification of Severance Payments and Benefits. Notwithstanding anything to
the contrary contained herein except as provided in Section 6(h) and this
Section 6(l), the Company reserves the right with respect to any severance
payments or benefits set forth in this Section 6 to modify such payments or
benefits or not to provide such payments or benefits. Changes in any severance
payment or benefit provided to the Executive may only be made by the
Compensation Committee (or the Stock Plan Subcommittee, if there is one, and the
change relates to matters subject to the authority of such Subcommittee). Unless
agreed to by the Executive or as provided in Section 6(h) herein, no change to
any severance payments or benefits set forth in this Section 6 will be effective
until two years after such change is approved by the Compensation Committee (or
Stock Plan Subcommittee). No changes may be made in severance payments or
benefits set forth in this Section 6 either (i) at such time the Company is
contemplating one or more transactions that will result in a Change of Control
or (ii) after a Change of Control.


7.Confidentiality; Ownership.


(a)The Executive agrees that she shall forever keep secret and retain in
strictest confidence and not divulge, disclose, discuss, copy or otherwise use
or suffer to be used in any manner, except in connection with the Business of
the Company, its subsidiaries or affiliates and any other business or proposed
business of the Company or any of its subsidiaries or affiliates, any “Protected
Information” in any “Unauthorized” manner or for any “Unauthorized” purpose (as
such terms are hereinafter defined).


(i)“Protected Information” means trade secrets, confidential or proprietary
information and all other knowledge, know-how, information, documents or
materials owned, developed or possessed by the Company or any of its
subsidiaries or affiliates, whether in tangible or intangible form, pertaining
to the Business or any other business or proposed business of the Company or any
of its subsidiaries or affiliates, including, but not limited to, research and
development, operations, systems, data bases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
(including prices, costs, sales or content), processes, formulas, techniques,
machinery, contracts, financial information or measures, business methods,
business plans, details of consultant contracts, new personnel hiring plans,
business acquisition plans, customer lists, business relationships and other
information owned, developed or possessed by the Company or its subsidiaries or
affiliates; provided that Protected Information shall not include information
that becomes generally known to the public or the trade without violation of
this Section 7.


16



--------------------------------------------------------------------------------



(ii)“Unauthorized” means: (A) in contravention of the policies or procedures of
the Company or any of its subsidiaries or affiliates; (B) otherwise inconsistent
with the measures taken by the Company or any of its subsidiaries or affiliates
to protect their interests in any Protected Information; (C) in contravention of
any lawful instruction or directive, either written or oral, of an employee of
the Company or any of its subsidiaries or affiliates empowered to issue such
instruction or directive; or (D) in contravention of any duty existing under law
or contract. Notwithstanding anything to the contrary contained in this Section
7, the Executive may disclose any Protected Information to the extent required
by court order or decree or by the rules and regulations of a governmental
agency or as otherwise required by law or to her legal counsel and, in
connection with a determination under Section 6(h), to accounting experts;
provided that the Executive shall provide the Company with prompt notice of such
required disclosure in advance thereof so that the Company may seek an
appropriate protective order in respect of such required disclosure.


(b)The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, formulas,
improvements, patents, trade secrets, designs, reports, computer software, flow
charts and diagrams, procedures, data, documentation, ideas and writings and
applications thereof relating to the Business or any business or planned
business of the Company or any of its subsidiaries or affiliates that, alone or
jointly with others, the Executive may conceive, create, make, develop, reduce
to practice or acquire during the Executive’s employment with the Company or any
of its subsidiaries or affiliates (collectively, the “Developments”) are works
made for hire and shall remain the sole and exclusive property of the Company.
The Executive hereby assigns to the Company, in consideration of the payments
set forth in Section 3(a) hereof, all of her right, title and interest in and to
all such Developments. The Executive shall promptly and fully disclose all
future material Developments to the Board of Directors of the Company and, at
any time upon request and at the expense of the Company, shall execute,
acknowledge and deliver to the Company all instruments that the Company shall
prepare, give evidence and take all other actions that are necessary or
desirable in the reasonable opinion of the Company to enable the Company to file
and prosecute applications for and to acquire, maintain and enforce all letters
patent and trademark registrations or copyrights covering the Developments in
all countries in which the same are deemed necessary by the Company. All
memoranda, notes, lists, drawings, records, files, computer tapes, programs,
software, source and programming narratives and other documentation (and all
copies thereof) made or compiled by the Executive or made available to the
Executive concerning the Developments or otherwise concerning the Business or
planned business of the Company or any of its subsidiaries or affiliates shall
be the property of the Company or such subsidiaries or affiliates and shall be
delivered to the Company or such subsidiaries or affiliates promptly upon the
expiration or termination of the Term of Employment.


(c)During the Term of Employment, the Company, its subsidiaries and affiliates
shall have the exclusive right to use the Executive’s name and image throughout
the world in its advertising and promotional materials in connection with the
advertising and promotion of the Company, its subsidiaries and affiliates, and
their products. After the expiration of the Term of Employment, the Company, its
subsidiaries and affiliates shall have the non-exclusive right in perpetuity to
use the Executive’s name and image throughout the




17



--------------------------------------------------------------------------------



world solely in connection with promotional materials related to the history of
the Company, its subsidiaries and affiliates, and their products. The
consideration for such rights is the payments set forth in Section 3(a) hereof.
The rights conveyed hereby may be assigned by the Company, its subsidiaries or
affiliates to a successor in the interest of the Company or the relevant
subsidiary or affiliate or their businesses or product lines.


(d)The provisions of this Section 7 shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.






8.Covenant Not to Compete.


The Executive agrees that during the Executive’s employment with the Company or
any of its subsidiaries or affiliates and for a period of two (2) years
commencing upon the expiration or termination of the Executive’s employment for
any reason whatsoever (the “Non-Compete Period”), the Executive shall not,
directly or indirectly, without the prior written consent of the Company:


(a)solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of its subsidiaries or
affiliates to terminate his, her or its employment with the Company or such
subsidiary or affiliate, to become employed by any person, firm or corporation
other than the Company or such subsidiary or affiliate or approach any such
employee, consultant, agent or independent contractor for any of the foregoing
purposes, or authorize or assist in the taking of any such actions by any third
party (for purposes of this Section 8 (a), the terms “employee,” “consultant,”
“agent” and “independent contractor” shall include any persons with such status
at any time during the six (6) months preceding any solicitation in question);
or


(b)directly or indirectly engage, participate, or make any financial investment
in, or become employed by or render consulting, advisory or other services to or
for any person, firm, corporation or other business enterprise, wherever
located, which is engaged, directly or indirectly, in competition with the
Business or any business of the Company or any of its subsidiaries or affiliates
as conducted or any business proposed to be conducted at the time of the
expiration or termination of the Executive’s employment with the Company and its
subsidiaries and affiliates; provided, however, that nothing in this Section
8(b) shall be construed to preclude the Executive from making any investments in
the securities of any business enterprise whether or not engaged in competition
with the Company or any of its subsidiaries or affiliates, to the extent that
such securities are actively traded on a national securities exchange or in the
over-the-counter market in the United States or on any foreign securities
exchange and represent, at the time of acquisition, not more than 3% of the
aggregate voting power of such business enterprise.




18



--------------------------------------------------------------------------------



To ensure that the Company is able to enforce these provisions in Sections 8(a)
and (b) above, the Executive and the Company further agree that if such
noncompetition and nonsolicitation requirements should be violated during this
additional two-year period after the Executive's termination of employment, the
remedy (determined at the Company's option) shall be either equitable relief (in
the form of an injunction to stop the violation), or liquidated damages payable
by the Executive to the Company in an amount equal to (a) (i) (A) twenty-four
(24) minus (B) the number of full months between the date of Executive’s
termination and the date of breach (“Months Complied”) divided by (ii) 12, times
(b) one year’s Base Salary in effect at the time of termination. In other words:



Twenty-four (24) – Months Compliedx One Year’s Base Salary12



If equitable relief is elected by the Company as an alternative to liquidated
damages, any equitable relief shall not include any forfeiture or cash refund of
monies or benefits.  If liquidated damages is elected by the Company, the
Company may elect not to pay amounts that would otherwise be payable but for the
breach; provided that, the Executive would remain liable to the Company to the
extent that the liquidated damages exceeded the amounts not paid by the Company.
The foregoing shall have no impact on the operation of the provisions of any
other compensation program of the Company or its subsidiaries, including without
limitation the Amended and Restated Fiscal 2002 Share Incentive Plan.


9.Specific Performance.


The Executive acknowledges that the services to be rendered by the Executive are
of a special, unique and extraordinary character and, in connection with such
services, the Executive will have access to confidential information vital to
the Company’s Business and the other current or planned businesses of it and its
subsidiaries and affiliates. By reason of this, the Executive consents and
agrees that if the Executive violates any of the provisions of Sections 7 or 8
hereof, the Company and its subsidiaries and affiliates would sustain
irreparable injury and that monetary damages would not provide adequate remedy
to the Company and that the Company shall be entitled to have Section 7 or 8
hereof specifically enforced by any court having equity jurisdiction. Nothing
contained herein shall be construed as prohibiting the Company or any of its
subsidiaries or affiliates from pursuing any other remedies available to it or
them for such breach or threatened breach, including the recovery of damages
from the Executive. This provision shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.




10.Deductions and Withholding.


The Executive agrees that the Company or its subsidiaries or affiliates, as
applicable, shall withhold from any and all compensation paid to and required to
be paid to the Executive pursuant to this Agreement, all Federal, state, local
and/or other taxes which the Company determines are required to be withheld in
accordance with applicable statutes or regulations from time to time in effect
and all amounts required to be deducted in respect of the Executive’s coverage
under applicable employee benefit plans. For purposes of this Agreement


19



--------------------------------------------------------------------------------



and calculations hereunder, all such deductions and withholdings shall be deemed
to have been paid to and received by the Executive.


11.Entire Agreement.


Except for the Share Incentive Plan, the Executive’s outstanding stock option
and other equity-compensation agreements, the Executive Annual Incentive Plan,
the Executive Perquisites Program, the Executive Automobile Program, the term
life insurance arrangement between the Company and the Executive, the Company’s
qualified and non-qualified defined benefit pension plans, the Company’s
qualified defined contribution retirement savings plan and applicable successor
plans or agreements, this Agreement embodies the entire agreement of the parties
with respect to the Executive’s employment, compensation, perquisites and
related items and supersedes any other prior oral or written agreements,
arrangements or understandings between the Executive and the Company or any of
its subsidiaries or affiliates, and any such prior agreements, arrangements or
understandings are hereby terminated and of no further effect. This Agreement
may not be changed or terminated orally but only by an agreement in writing
signed by the parties hereto.




12.Waiver.


The waiver by the Company of a breach of any provision of this Agreement by the
Executive shall not operate or be construed as a waiver of any subsequent breach
by her. The waiver by the Executive of a breach of any provision of this
Agreement by the Company shall not operate or be construed as a waiver of any
subsequent breach by the Company.




13.Governing Law; Jurisdiction.


(a)This Agreement shall be subject to, and governed by, the laws of the State of
New York applicable to contracts made and to be performed therein, without
regard to conflict of laws principles.


(b)Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of New York located in the Borough of Manhattan
of the City of New York or in a Federal court located within the Southern
District of New York. The parties consent to the jurisdiction of such courts and
to the service of process in any manner provided by New York law. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in such court
and any claim that such suit, action or proceeding brought in such court has
been brought in an inconvenient forum and agrees that service of process in
accordance with the foregoing sentences shall be deemed in every respect
effective and valid personal service of process upon such party.


14.Assignability.


The obligations of the Executive may not be delegated and, except with respect
to the designation of beneficiaries in connection with any of the benefits
payable to the Executive hereunder, the Executive may not, without the Company’s
written consent thereto, assign, transfer, convey, pledge, encumber, hypothecate
or otherwise dispose of this Agreement or any interest herein. Any such
attempted delegation or disposition shall be null

20



--------------------------------------------------------------------------------



and void and without effect. The Company and the Executive agree that this
Agreement and all of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company to and shall be assumed by and be binding
upon any successor to the Company. Unless assumption occurs by operation of law,
the Company shall require any successor by an agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place. The term “successor”
means, with respect to the Company or any of its subsidiaries, any corporation
or other business entity which, by merger, consolidation, purchase of the assets
or otherwise acquires all or a majority of the operating assets or business of
the Company.


15.Severability.


If any provision of this Agreement or any part thereof, including, without
limitation, Sections 7 and 8 hereof, as applied to either party or to any
circumstances shall be adjudged by a court of competent jurisdiction to be void
or unenforceable, the same shall in no way affect any other provision of this
Agreement or remaining part thereof, or the validity or enforceability of this
Agreement, which shall be given full effect without regard to the invalid or
unenforceable part thereof.


If any court construes any of the provisions of Section 7 or 8 hereof, or any
part thereof, to be unreasonable because of the duration of such provision or
the geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.






16.Notices.


All notices to the Company or the Executive permitted or required hereunder
shall be in writing and shall be delivered personally, by telecopier or by
courier service providing for next-day or two-day delivery or sent by registered
or certified mail, return receipt requested, to the following addresses:


The Company:


The Estée Lauder Companies Inc.
767 Fifth Avenue
New York, New York 10153
Attn: EVP Human Resouces
Tel: (212) 572-3755
Fax: (212) 572-3989


The Executive:
 
 Deirdre Stanley
Executive Vice President and General Counsel
767 Fifth Avenue
New York, New York 10153
 

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day or two-day
delivery, the next business day or two business days, as applicable, following
deposit with such courier service; and if sent by certified or registered mail,
three days after deposit (postage prepaid) with the U.S. mail service.




21



--------------------------------------------------------------------------------



17.No Conflicts.


The Executive hereby represents and warrants to the Company that her execution,
delivery and performance of this Agreement and any other agreement to be
delivered pursuant to this Agreement will not (i) require the consent, approval
or action of any other person or (ii) violate, conflict with or result in the
breach of any of the terms of, or constitute (or with notice or lapse of time or
both, constitute) a default under, any agreement, arrangement or understanding
with respect to the Executive’s employment to which the Executive is a party or
by which the Executive is bound or subject. The Executive hereby agrees to
indemnify and hold harmless the Company and its directors, officers, employees,
agents, representatives and affiliates (and such affiliates’ directors,
officers, employees, agents and representatives) from and against any and all
losses, liabilities or claims (including interest, penalties and reasonable
attorneys’ fees, disbursements and related charges) based upon or arising out of
the Executive’s breach of any of the foregoing representations and warranties.






18.Legal Fees.


Following a Change of Control, the Company shall reimburse the Executive up to
$20,000, in the aggregate, for all legal fees and related expenses (including
the costs of experts, evidence and counsel) reasonably and in good faith
incurred by the Executive in an action (i) by the Executive to obtain or enforce
any right or benefit to which the Executive is entitled under this Agreement or
(ii) by the Company to enforce a post-termination covenant referred to in
Section 7 or 8 against the Executive, in each case, provided that the Executive
substantially prevails in such action. Such amount shall be reimbursed to the
Executive by the end of the calendar year in which the Executive substantially
prevails in such action, based on the date of any settlement, judgment, or other
official document evidencing same.


19.Cooperation.


During the Term of Employment and thereafter, Executive shall provide reasonable
cooperation in connection with any action or proceeding (or any appeal
therefrom) that relates to events occurring during Executive’s employment with
the Company.


20.Paragraph Headings.


The paragraph headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.




21.Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall constitute
one and the same instrument.






22



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.





THE ESTÉE LAUDER COMPANIES INC.By:/s/Fabrizio FredaName:Fabrizio FredaPresident
and Chief Executive OfficerDate:By:/s/Deirdre Stanley
Name:
Deirdre Stanley
Executive Vice President and General Counsel


Date:



23

